DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 10 and 13-15 have been cancelled.  Claims 1-9, 11, 12 and 16-24 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11, 12, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication No. 2013/0309723).
	Huang et al. describe methods for degrading or converting cellulosic material (abstract).  A cellulosic material is saccharified with an enzyme composition in the presence of a polypeptide having catalase activity and the saccharified cellulosic material is fermented with one or more fermenting microorganisms to produce a fermentation product (paragraphs [0010]-[[0014]). The fermenting microorganism may be a yeast (paragraphs [0202], [0203], [0206], [0208]) and the fermentation can be a biofuel such as ethanol (paragraphs [0217]-[0219]).  Saccharification and fermentation can be separate or simultaneous (paragraph [0086]) i.e., peroxidase activity) can be used in the methods, such as the polypeptide having SEQ ID NO: 26 (which is 100% identical with SEQ ID NO: 1 of the present application and is from Thermoascus aurantiacus) and the polypeptide having SEQ ID NO: 6 (which is 98% identical with SEQ ID NO: 2 of the present application) (paragraphs [0020]-[0022] and [0231]-[0276]).  Huang et al. teach at paragraph [0324] that carbon metabolism in filamentous yeast is obligately aerobic.
	It would have been obvious to one of ordinary skill in the art to have included a peroxidase (e.g., catalase) during saccharification in a separate or simultaneous process for degrading and converting a cellulosic material so that the saccharified material can be fermented to a fermentation product such as ethanol by a yeast because Huang et al. teach such a process.  Huang et al. teach that the presence of the peroxidase increases the hydrolysis of the cellulosic material (paragraph [0083]) and, since the sugars produced from the cellulosic material provide the carbon source for the fermenting yeast, the yeast will naturally grow at an increased rate and the increased number of yeast will naturally produce more fermentation product.  With regard to the claim limitation of “propagation under aerobic conditions”, Huang et al. teach at paragraph [0324] that carbon metabolism in filamentous yeast is obligately aerobic and, therefore, it would have been obvious to carry out fermentation of filamentous yeast under aerobic conditions according to the teachings of Huang et al.  The particular degree of increased growth and productivity (Claims 3 and 4) are the subject of routine optimization .

	Claims 1-4, 8-12, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication No. 2013/0309723) and Landvik et al. (US Publication No. 2013/0137152).
	Huang et al. has been described above.  That reference does not describe the use of alpha-amylase to liquefy starch prior to saccharification of a starch-containing material.
	Landvik et al. describe a process for producing fermentation products from a gelatinized starch-containing material (paragraphs [0191]-[0204]).  The starch-containing material is liquefied with alpha-amylase followed by saccharification and fermentation by a fermentation host such as a yeast to produce a fermentation product such as ethanol.  The saccharification and fermentation can be carried out sequentially or simultaneously.
	It would have been obvious to one or ordinary to have included a peroxidase during the saccharification/fermentation process of Landvik et al. to produce ethanol from yeast because Huang et al. teach that enhanced degradation of a carbohydrate in a saccharification step can be expected if a peroxidase is included.  Peroxidase would be added during yeast propagation (Claim 10) during a simultaneous saccharification/fermentation process, as taught by both Huang et al. and Landvik et al.

s 1-4, 8, 11, 12 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication No. 2013/0309723) and UniProt Accession No. M4GGR5_PEZI (published 01 May 2013).
	Huang et al. has been described above.  That reference does not describe the use of a peroxidase from Mycothermus thermophilus which has the amino acid sequence of SEQ ID NO: 2.
	UniProt Accession No. M4GGR5_PEZI describes a catalase (i.e., a peroxidase) from Mycothermus thermophilus which has an amino acid sequence which is 100% identical with SEQ ID NO: 2 of the present application.
	It would have been obvious to have substituted the UniProt catalase for the catalase in the methods of Huang et al. because it would be the simple substitution of one known element for another to obtain predictable results.

	Claims 1-4, 8, 11, 12, 16-18 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication No. 2013/0309723) and Pecyna et al. (US Publication No. 2010/0279366).
	Huang et al. has been described above.  That reference does not describe the use of a peroxidase from Coprinus cinereus which has the amino acid sequence of SEQ ID NO: 3.
	Pecyna et al. describe a peroxidase (i.e., a polypeptide having catalase activity) from Coprinus cinereus (SEQ ID NO: 10 – paragraph [0083] and the Sequence Listing) which has an amino acid sequence which is 100% identical with SEQ ID NO: 3 of the present application.
i.e., a polypeptide having catalase activity) for the catalase in the methods of Huang et al. because it would be the simple substitution of one known element for another to obtain predictable results.

	Claims 1-8, 11, 12, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication No. 2013/0309723) and KR 2013-0013950 (published 06 February 2013 – see the IDS filed 19 November 2020).
	Huang et al. has been described above.  That reference does not describe a composition of the yeast produced according to Claim 1 and a surfactant.
	Attached to this Office Action is a machine English translation of KR 2013-0013950.  The discussion below refers to this English translation.
	KR 2013-0013950 describes a detergent composition which includes a Xanthium strumarium fermentation extract (title).  Fermentation of the Xanthium strumarium can be conducted with a yeast such as Saccharomyces cerevisiae and the fermentation extract formed by action of the yeast has a surfactant included to form a detergent composition (paragraphs [0007]-[0014]).  The extract may be in a paste phase (paragraph [0023]).
	It would have been obvious to one of ordinary skill in the art to have formulated the yeast-containing fermentation product of Huang et al. in a detergent composition because KR 2013-0013950 teach that yeast fermentation extracts can be beneficially formulated in such a manner.

Response to Arguments
	On page 6 of the Office Action Applicant has stated “It is noted that claims 5, 6, and 7 have not been subject to any rejections in the Office Action. The Applicant therefore presumes that said claims are considered allowable by the Office and respectfully requests acknowledgement of the same in the next Office Action.”  The assertion is incorrect.  As clearly indicated on page 7 of the Office Action of 13 September 2021, Claims 1-8, 11, 12, 16-18 and 21 were rejected under 35 USC 103 over Huang et al. (US Publication No. 2013/0309723) and KR 2013-0013950.  As explained in the Office Action, KR 2013-0013950 describes the limitations of Claims 5-7, i.e., a detergent composition which includes a Xanthium strumarium fermentation extract, wherein fermentation of the Xanthium strumarium can be conducted with a yeast such as Saccharomyces cerevisiae and the fermentation extract formed by action of the yeast has a surfactant included to form a detergent composition and wherein the extract may be in a paste phase (i.e., a cream yeast).
	On page 6 of the response Applicant also asserts that the applied art does not describe the elements added to Claims 1, 2, 8 and 9 by amendment.  The argument is not convincing because, as explained in the Office Action, Huang et al. teach that the presence of peroxidase increases the hydrolysis of the cellulosic material (paragraph [0083]) and, since the sugars produced from the cellulosic material provide the carbon source for the fermenting yeast, the yeast will naturally grow at an increased rate and the increased number of yeast will naturally produce more fermentation product.  Thus, Huang et al. teach addition of peroxidase during “yeast propapation”, i.e., during a phase when growth of the yeast is occurring.  With regard to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652